Title: To John Adams from United States House of Representatives, 24 May 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					May 24, 1790
				
				The House of Representatives have agreed to all the amendments to the resolve “respecting certain arrearages of pay due to the non-commissioned officers and soldiers of the late Virginia, North Carolina, and South Carolina lines;”

The House of Representatives have passed a bill, entitled “An act for the relief of Thomas Jenkins and company;” a bill, entitled “An act for giving effect to an act, entitled ‘An act to establish the judicial courts of the United States, within the state of North Carolina;” to which they request the concurrence of the Senate. 

				
					
				
				
			